Bland, Judge,
delivered the opinion of the court:
The claim involved in this appeal and the claims before the Board of Appeals of the United States Patent Office relate to the same sub*749ject matter as was involved in In re Daniel Gray et al., 19 C. C. P. A. (Patents 745, 53 F, (2d) 520, Patent Appeal No. 2822, decided concurrently herewith.
The examiner in the appeal at bar had rejected appellants’ claims, Nos. 1, 2, 3, 5, 7, 9, and 10, together with certain process claims not before us. On appeal to the Board of Appeals, it affirmed the action of the examiner in rejecting the above-enumerated claims and, under rule 139, rejected claim 6, which had been allowed by the examiner. From such action of the board one member dissented. The reasons for the action of the majority members and views of the dissenting member of the board are the same as were set out in their respective opinions in Patent Appeal No. 2822, supra, to which reference is made in their opinions in this case.
Appellants here dismissed the appeal as to all claims except claim 6, upon which they now rely and which reads:
6. A tarnish-resisting alloy or intimate mixture comprising silver and indium, with the silver content predominating.
It will be noticed that the claim is drawn to a mixture “ comprising silver and indium.”
Our conclusions reached in respect to the claims involved in Patent Appeal No. 2822, supra, are controlling in the case at bar and for the reasons there assigned, we affirm the decision of the Board of Appeals.